DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, element 212 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-9 and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US Patent 10865954 B2).
As per claim 1, Lu et al. teaches a lamp (20a, 20b, 20c or 20d), comprising a lamp housing (along 30) and a plug connector 39 fixed on the lamp housing (along 30); wherein the plug connector 39 comprises a plug insulator (along 39), a plug terminal group (seen in figure 6, between 41 and 42) and at least one buckle (adjacent to 40) the plug insulator (along 39) comprises a plurality of plug side walls (side walls of 39) and a plug bottom wall (bottom wall of 40), the plurality of plug side walls (side walls of 39) enclose to form a docking chamber (along mid end portion of 39) for docking with a socket connector 38 of a lamp driver 30, the plug terminal group (seen in figure 6, between 41 and 42) is mounted on the plug bottom wall (bottom wall of 40) and is exposed in the docking chamber (along mid end portion of 39); the 
As per claim 4, Lu et al. teaches a lamp (20a, 20b, 20c or 20d), wherein one end of the buckle (adjacent to 40) away from the plug side wall (side walls of 39) is provided with a pressing portion 40 protruding outwards (seen in figure 3 and 4).
As per claim 7, Lu et al. teaches a lamp driver 30, comprising a housing (along 30) and at least one socket connector 38 fixed on the housing (along 30); wherein the socket connector 38 comprises a socket insulator (along 36) and a socket terminal group (seen in figure 6, between 41 and 42), the socket insulator (along 36) comprises a plurality of socket side walls (41 and 42) and a socket bottom wall (bottom wall of 38), the plurality of socket side walls (41 and 42) enclose to form a receiving chamber (along end portion of 39, see column 6, lines 27-33) for receiving a plug connector 39 of a lamp (20a, 20b, 20c or 20d)., part of the socket bottom wall (bottom wall of 38) protrudes into the receiving chamber (along end portion of 39, see column 6, lines 27-33) to form a docking part (along mid end portion of 39), and the socket terminal group (seen in figure 6, between 41 and 42) is mounted on the docking part (along mid end portion of 39); the receiving chamber (along end portion of 39, see column 6, lines 27-33) comprises at least one clamping slot (along 38 adjacent to 40) formed by one side of the docking part (along mid end portion of 39) and one socket side wall (41 and 42), and the clamping slot (along 38 adjacent to 40) is configured to prevent the plug connector 39 from detaching from the socket connector 38.
As per claim 8, Lu et al. teaches a lamp driver 30, wherein the socket side wall (41 and 42) corresponding to the clamping slot (along 38 adjacent to 40) is provided with a stepped part (within 38 where element 40 snaps in) parallel to the socket bottom wall (bottom wall of 38).
As per claim 9, Lu et al. teaches a lamp driver 30, wherein along a direction in which the plug connector 39 is inserted into the socket connector 38, a width of the clamping slot (along 38 adjacent to 40) gradually decreases (seen in figure 3 and 4).
As per claim 14, Lu et al. teaches a lamp driver 30, wherein the lamp driver 30 comprises a plurality of socket connectors 38; the housing (along 30) is strip-shaped and the plurality of socket connectors 38 are arranged in parallel along a length of the housing (along 30).
As per claim 15, Lu et al. teaches a lamp lighting system (seen in figure 2), comprising a lamp driver 30 and at least one lamp (20a, 20b, 20c or 20d): wherein the lamp (20a, 20b, 20c or 20d) comprises a lamp housing (along 30) and a plug connector 39 fixed on the lamp housing (along 30), the lamp driver 30 comprises a housing (along 30) and at least one socket connector 38; the plug connector 39 comprises a plug insulator (along 39), a plug terminal group (seen in figure 6, between 41 and 42) arid at least one buckle (adjacent to 40), the plug insulator (along 39) comprises a plurality of plug side walls (side walls of 39) and a plug bottom wall (bottom wall of 40), the plurality of plug side walls (side walls of 39) enclose to form a docking chamber (along mid end portion of 39) for docking with the socket connector 38, the plug terminal group (seen in figure 6, between 41 and 42) is mounted on the plug bottom wall (bottom wall of 40) and is exposed. in the docking chamber (along mid end portion of 39); the buckle (adjacent to 40) is connected with one plug side wall and forms a V-shaped structure (alongside walls of 39) .
Allowable Subject Matter
6.	Claims 2-3, 5-6, 10-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 2, the prior art fails, provide or suggest, wherein the plug insulator is an integrally-formed injection molded part, and the buckle is formed by a front end of the plug side wall being reversely folded outwards.
As per claim 5, the prior art fails, provide or suggest, wherein the plug terminal group comprises a plurality of banana plugs, a front section of each banana plug is exposed in the docking chamber and is provided with an elastic cover, the elastic cover is in a shape of a lantern with a number of elastic sheets evenly distributed in a circle.
As per claim 6, the prior art fails, provide or suggest, wherein the plug insulator comprises four plug side walls, and the four plug side walls are all connected to the plug bottom wall; two opposite sides of the plug bottom wall extend outwards in parallel to form bottom edges, and the bottom edges define second positioning holes.
As per claim 10, the prior art fails, provide or suggest, wherein the docking part is provided with a plurality of first mounting holes, the socket terminal group comprises a plurality of banana sockets, and a banana socket is installed on a first mounting hole; a front section of each banana socket is a sleeve structure comprising an inner cylinder and an outer cylinder, the inner cylinder defines an inner hole, the outer cylinder is sleeved on a periphery of the inner cylinder and abutting a peripheral wall of the first mounting hole.
As per claim 13, the prior art fails, provide or suggest, wherein the lamp driver further comprises at least one elastic member, the elastic member comprises a main body and an elastic arm: a. front end of each socket side wall is folded outwards to firm an edge, at least one edge defines a mounting slot, the main body of the elastic member 
As per claim 16, the prior art fails, provide or suggest, wherein the plug insulator is an integrally-formed injection molded part, and the buckle is formed by a front end of the plug side wall being reversely folded outwards.
As per claim 19, the prior art fails, provide or suggest, wherein the lamp driver further comprises at least one elastic member, the elastic member comprises a main body and an elastic arm; a front end of each socket side wall is folded outwards to form an edge, at least one edge defines a mounting slot, the main body of the elastic member is mounted between back of the edge and the housing, and the elastic arm passes through the mounting slot and abuts the plug connector.
As per claim 20, the prior art fails, provide or suggest, wherein the socket insulator comprises four socket side walls, and the four socket side walls are all connected to the socket bottom wall, two edges of opposite two socket side walls define first positioning holes; the plug insulator comprises four plug side walls, the four plug side walls are all connected to the plug bottom wall, two opposite sides of the plug bottom wall extend outwards in parallel to form bottom edges, and the bottom edges define second positioning holes.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831         
                                                                                                                                                                                               /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831